Case 1:14-cv-02887-JLK-MEH Document 181-8 Filed 05/30/19 USDC Colorado Page 1 of 8




                         Exhibit E
Case 1:14-cv-02887-JLK-MEH Document 181-8 Filed 05/30/19 USDC Colorado Page 2 of 8




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No.: 1:14-cv-02887-JLK

   ALEJANDRO MENOCAL et al.,

          Plaintiffs,
   v.

   THE GEO GROUP, INC.,

          Defendant.


        NOTICE OF FRCP 30(b)(6) DEPOSITION OF DEFENDANT THE GEO GROUP INC.




          TO: Defendant THE GEO GROUP, INC. (“GEO”).

          PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 30(b)(6),

   counsel for Plaintiff will take the deposition of Defendant on January 17, 2018 at 10:00 a.m., or

   an agreed-upon time thereafter, at 1535 High St., Denver CO, on the topics detailed below. GEO

   shall identify the persons who will speak on its behalf on each topic below at least seven days

   before the deposition(s). This deposition will be taken before a certified court reporter, will be

   recorded by stenographic and audiovisual means, may be adjourned from day to day until

   completed, and may occur over several days if more than one person is necessary to provide the

   information requested.

            As used in this Notice, the term “Defendant” or “GEO” mean, without limitation, the

   responding party.
Case 1:14-cv-02887-JLK-MEH Document 181-8 Filed 05/30/19 USDC Colorado Page 3 of 8




          As used in this Notice, the term “You” means the corporate defendant answering these

   requests, and any person acting on that corporation’s behalf.

          As used in this Notice, the term “ICE” means United States Immigration and Customs

   Enforcement. The term “relevant period” means the period from October 22, 2004 through the

   present for all topics related to the Housing Unit Sanitation Policy and October 22, 2012 through

   the present for all requests related to the VWP.

          When You are asked to “identify” an employee or person, You are to provide that

   person’s full name, current or last job title, and current physical work address if still employed

   by You; if the person is not still employed by You, provide the last known address, phone

   numbers, e-mail address or other available contact information.

          You are advised that You must designate one or more officers, directors, managing

   agents, or other persons who will testify on Your behalf regarding the topics listed here.

                                                TOPICS

   1. GEO’s application of the “Housing Unit Sanitation Policy” (“HUSP”) to Plaintiffs during the
      relevant period, including, but not limited to, the following

              a. ICE’s policies and practices relating to the HUSP, including discipline or other
                 consequences for a detainee’s failure to comply with the HUSP.

              b. Your policies and practices relating to the HUSP, including discipline or other
                 consequences for a detainee’s failure to comply with the HUSP.

              c. Communications and agreements with ICE regarding the use of detainee labor to
                 clean the facility.

              d. Communications and agreements with ICE regarding the use of administrative or
                 disciplinary segregation.

              e. Policies related to the HUSP, including any changes to those policies.



                                                      2
Case 1:14-cv-02887-JLK-MEH Document 181-8 Filed 05/30/19 USDC Colorado Page 4 of 8




             f. The Performance-Based National Detention Standards (PBNDS) and their
                relationship to the HUSP.

             g. Revisions or changes to the PBNDS.

             h. Plaintiffs’ responsibilities under the HUSP, including the specific cleaning tasks
                required under the HUSP.

             i. The physical layout of the Aurora Detention Facility and the precise locations
                within the facility cleaned or otherwise maintained by detainees under the HUSP.

             j. Equipment used by Plaintiffs to perform tasks under the HUSP and any policies
                or practices regarding detainees’ use of equipment to perform tasks under the
                HUSP.

             k. The frequency and duration of tasks performed under the HUSP, as well as any
                records or logs of such tasks.

             l. Communications with Plaintiffs or other detainees regarding the HUSP, including
                the consequences of not performing work required under the HUSP.

             m. Policies and practices regarding the training and oversight of GEO officers in
                relation to the HUSP.

             n. Any GEO employees that perform or supervise the cleaning tasks required by the
                HUSP.

             o. Any GEO employees that perform or supervise other cleaning tasks that are not
                required by the HUSP.

             p. The costs of using GEO employees to perform cleaning tasks, including the costs
                of using GEO employees to perform the cleaning tasks required by the HUSP,
                including any studies conducted that assess or describe such costs.

             q. GEO’s budgets for cleaning and otherwise maintaining the Aurora facility. 1

             r. Any differences and/or similarities between the use of the HUSP at the Aurora
                Detention Facility and at other GEO immigrant detention facilities.




   1
          This includes but is not limited to the budgets reflected in GEO_MEN_00011426, 14324,
   11516, 12991, and 14230.
                                                  3
Case 1:14-cv-02887-JLK-MEH Document 181-8 Filed 05/30/19 USDC Colorado Page 5 of 8




   2. GEO’s policies and practices relating to discipline for Plaintiffs’ violation of GEO’s rules or
   regulations during the relevant period, including, but not limited to, the following:

              a. The origins of the Segregation/Special Management Unit Officer policy.

              b. The implementation of the Segregation/Special Management Unit policy at the
                 Aurora Detention Facility.

              c. Policies regarding administrative segregation and disciplinary segregation,
                 including removing a detainee from segregation.

              d. Policies and practices related to discipline for violation of the HUSP, up to and
                 including segregation and/or legal action.

              e. Training and oversight of GEO officers regarding procedures or guidelines related
                 to administrative segregation and disciplinary segregation at the Aurora Detention
                 Facility.

              f. The detainee violations for which administrative or disciplinary segregation is a
                 potential consequence.

              g. Policies or practices relating to communications with detainees regarding
                 administrative or disciplinary segregation.

              h. Policies or practices regarding communications with detainees regarding GEO’s
                 rules and the consequences for violating GEO’s rules.

              i. Policies or practices for determining appropriate detainee discipline for a violation
                 of GEO’s rules.

              j. Detainee complaints regarding administrative or disciplinary segregation.

              k. The nature of administrative or disciplinary segregation, including the nature of
                 the facilities used for segregation and policies and procedures applied to those in
                 segregation.

              l. Communications with ICE regarding detainee violations of GEO’s rules.

              m. Communications with ICE regarding the use of administrative or disciplinary
                 segregation.




                                                    4
Case 1:14-cv-02887-JLK-MEH Document 181-8 Filed 05/30/19 USDC Colorado Page 6 of 8




   3. Plaintiffs’ participation in the Voluntary Work Program (VWP) during the relevant period,
      including, but not limited to, the following:

             a. Communications and agreements with ICE regarding the VWP.

             b. ICE’s policies and procedures regarding to the VWP.

             c.   GEO’s policies and procedures regarding the VWP.

             d. Staffing needs at the Aurora Detention Facility.

             e. Current staffing at the Aurora Detention Facility, including janitorial,
                maintenance, laundry, and kitchen staff.

             f. Similarities and differences between the VWP as implemented at the GEO
                detention facility and the VWP as implemented at other GEO immigrant detention
                facilities.

             g. Maintenance requirements at the Aurora Detention Facility.

             h. Daily logs or records, including any records reflecting time worked, maintained
                by GEO officers at the Aurora Detention Facility.

             i. Communications with Plaintiffs regarding the VWP, and policies or practices
                regarding communications to detainees about the VWP.

             j. Method of determining the pay rate for VWP participants at the Aurora facility
                and other GEO facilities.

             k. GEO’s budget for cleaning and otherwise maintaining the Aurora facility.

             l. Policies and practices regarding supervision of VWP participants, including work
                hours and breaks.

             m. Policies and practices for training VWP participants and any training provided to
                Plaintiffs related to their VWP participation.

             n. Policies and practices regarding violations of the VWP, including but not limited
                to such violations as requiring detainees to work longer than eight hours in a day.


   Dated: December 15, 2017                    By:     /s/ Juno Turner

                                                       Juno Turner

                                                  5
Case 1:14-cv-02887-JLK-MEH Document 181-8 Filed 05/30/19 USDC Colorado Page 7 of 8




                                            Ossai Miazad
                                            Elizabeth Stork
                                            OUTTEN & GOLDEN LLP
                                            685 Third Avenue, 25th Floor
                                            New York, New York 10017
                                            Telephone: (212) 245-1000
                                            Facsimile: (212) 977-4005
                                            E-Mail: jturner@outtengolden.com
                                            E-Mail: om@outtengolden.com
                                            E-Mail: estork@outtengolden.com

                                            David Lopez
                                            OUTTEN & GOLDEN LLP
                                            601 Massachusetts Avenue NW
                                            Second Floor West Suite
                                            Washington, D.C. 20001
                                            Telephone: (202) 847-4400
                                            Facsimile: (202) 847-4410
                                            E-Mail: pdl@outtengolden.com

                                            Alexander Hood
                                            David Seligman
                                            Andrew Schmidt
                                            TOWARDS JUSTICE
                                            1535 High St., Suite 300
                                            Denver, CO 80218
                                            (720) 441-2236
                                            alex@towardsjustice.org
                                            david@towardsjustice.org
                                            andy@towardsjustice.org

                                            R. Andrew Free
                                            LAW OFFICE OF R. ANDREW FREE
                                            P.O. Box 90568
                                            Nashville, TN 37209
                                            T: (844) 321-3221
                                            Andrew@ImmigrantCivilRights.com

                                            Brandt Milstein
                                            MILSTEIN LAW OFFICE
                                            595 Canyon Boulevard
                                            Boulder, CO 80302
                                            (303) 440-8780
                                            brandt@milsteinlawoffice.com

                                        6
Case 1:14-cv-02887-JLK-MEH Document 181-8 Filed 05/30/19 USDC Colorado Page 8 of 8




                                            Andrew Turner
                                            THE KELMAN BEUSCHER FIRM
                                            600 Grant St., Suite 450
                                            Denver, CO 80203
                                            (303) 333-7751
                                            aturner@laborlawdenver.com

                                            Hans Meyer
                                            MEYER LAW OFFICE, P.C.
                                            P.O. Box 40394
                                            Denver, CO 80204
                                            (303) 831-0817
                                            hans@themeyerlawoffice.com

                                            Class Counsel




                                        7
